Citation Nr: 0930038	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-38 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder.

2.	Entitlement to service connection for a low back 
disorder.

3.	Entitlement to service connection for a bilateral eye 
disorder.

4.	Entitlement to service connection for a 
temporomandibular (TMJ) disorder.

5.	Entitlement to service connection for migraine 
headaches, as secondary to a bilateral eye and/or TMJ 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 
1986.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits sought. Jurisdiction was later transferred to the 
St. Petersburg, Florida RO near where the Veteran resided. 

In June 2007, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge. The Board 
remanded this case in November 2007 for additional 
development. The Board also has since recharacterized as 
above the claim for service connection for migraine 
headaches, based upon the Veteran's assertion that this 
developed secondarily to other claimed disabilities. 


FINDINGS OF FACT

1.	A psychiatric disorder was not incurred or aggravated 
during service.

2.	The Veteran does not have a current low back disorder. 

3.	A bilateral eye disorder was not incurred or aggravated 
during service.
4.	The Veteran does not currently have a TMJ disorder. 

5.	As service connection for bilateral eye and TMJ 
disorders have been denied,         the claim for service 
connection for migraine headaches as secondary to these 
underlying disabilities has been rendered moot.


CONCLUSIONS OF LAW

1.	The criteria for the establishment of service connection 
for a psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.	The criteria for the establishment of service connection 
for a low back disorder are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.	The criteria for the establishment of service connection 
for a bilateral eye disorder are not met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.	The criteria for the establishment of service connection 
for a TMJ disorder            are not met. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.	The criteria for the establishment of service connection 
for migraine headaches, as secondary to a bilateral eye 
disorder and TMJ disorder, are not met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf.  See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). The 
Board notes that a regulatory amendment effective for claims 
pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from May 2004 and October 2007. The June 
2005 Statement of the Case (SOC) explained the general 
criteria to establish a claim for entitlement to service 
connection. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the October 2007 notice letter 
provided information concerning both the disability rating 
and effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent. 
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.           
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice letter sent in May 2004 met this standard 
in that it preceded issuance of the November 2004 rating 
decision on appeal. The subsequent notice letter did not 
comport with this requirement. However, the Veteran has had 
an opportunity to respond to the relevant VCAA notice 
correspondence in advance of the most recent March 2009 
Supplemental SOC (SSOC) readjudicating his claims. During 
this timeframe VA obtained further pertinent medical records. 
There is no indication of any further available evidence that 
must be associated with the record. The Veteran has therefore 
had the full opportunity to participate in the adjudication 
of the claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
treatment and hospitalization, service treatment records 
(STRs), and records pertaining to the receipt of benefits 
from the Social Security Administration (SSA). The Veteran 
has undergone VA Compensation and Pension examinations. 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see 
Charles v. Principi, 16 Vet. App. 370 (2002) (observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."). In support of his claims, the Veteran has 
provided several lay statements. He has testified during a 
June 2007 hearing before the undersigned. The record as it 
stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.

Analyses of the Claims

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2008). 

The elements of a valid claim for service connection are as 
follows: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Certain disorders involving what are recognized as diseases 
of a chronic nature, such as psychiatric disorder where 
involving a psychosis, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b) (2008).

Psychiatric Disorder

The medical evidence of record provides no indication that a 
current psychiatric disorder had its origin during service, 
but rather is most consistent with a more recent development. 
Hence, there is no competent evidence of a causal nexus to 
service, and this claim is being denied.  

The service treatment records are absent any reference to 
diagnosis of or treatment for a mental health disorder. On 
the report of his June 1986 separation examination the 
Veteran did not report having had depression, or nervous 
trouble of any sort.

The Veteran alleges that he had psychiatric treatment in 
service and experienced a complete breakdown while on active 
duty, and that records of his treatment at Fort Carson, 
Colorado should have been available from his service medical 
history. He states that he was administered Librium and other 
psychotropic medication up until the time of his discharge. 

The initial treatment at a VA facility was in September 2003 
at which point the diagnostic impression was an anxiety 
disorder, not otherwise specified. The Veteran then reported 
that he was hospitalized psychiatrically in 1986 for a few 
days but was unable to state a reason. He denied any history 
of drug or alcohol abuse. The evaluating psychiatrist 
observed there was a limited, vague medical history and it 
was difficult to pinpoint a diagnosis. The diagnosis provided 
the following month by a VA psychiatrist was bipolar disorder 
with psychotic features. 

In February 2004 the Veteran had a psychiatric 
hospitalization after reported suicidal ideation. During 
inpatient treatment the Veteran denied a history of 
psychiatric hospitalizations or suicide attempts. The 
diagnosis on discharge five days later was bipolar disorder, 
with most recent depressed episode, and borderline 
personality disorder with passive aggressive traits. The 
records state that throughout the hospitalization the Veteran 
displayed affective instability, and at times was excessively 
quiet and mild and at other times overtly demanding and 
oppositional. He did describe having a second personality and 
reported a history of extensive physical and emotional 
childhood abuse making a dissociative disorder more likely. 
It was recommended to the Veteran that he continue with 
outpatient treatment. 

The diagnosis on a June 2004 outpatient evaluation was 
bipolar disorder, depressed. This remained the diagnosis on 
several follow-up evaluations. In May 2007,                   
a psychiatrist observed symptoms of depression, and diagnosed 
schizoaffective disorder. Records of VA psychiatric 
counseling continue to reflect diagnoses of bipolar and 
schizoaffective disorders. 

A July 2004 psychological evaluation by a nurse practitioner 
in reviewing the medical history noted that at the time of 
initial treatment in 2003 the Veteran was working full-time, 
but was having difficulty with inner struggles which likely 
caused him much stress. It was observed that stress had been 
implicated in medical research as having negative effects on 
mood and anxiety, and to the extent the Veteran experienced 
it this would probably have interfered with his ability to 
carry out occupational duties and responsibilities. 

An August 2004 evaluation by a private psychologist indicated 
a diagnostic impression of major depressive disorder, 
moderate; and borderline personality disorder. The prognosis 
appeared guarded as it was unclear to the examiner what had 
caused such excessive problems during the previous year. 

An administrative decision of the Social Security 
Administration (SSA) indicates that the Veteran was 
considered disabled due to an affective/mood disorder, and 
anxiety related disorder, as of March 20, 2004. 

Based on the medical findings of record the Veteran has one 
or more current diagnosed psychiatric disorders, including 
bipolar disorder with depressive features, and 
schizoaffective disorder. The initial requirement of a 
presently diagnosed disability is not in question. In order 
to warrant service connection, the record must further 
demonstrate that a claimed disability is of service origin. 
This etiological relationship must be shown by competent 
medical evidence. See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (where the determinative issue for a claim involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required, as opposed to 
reliance upon the testimony of a layperson).
See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski,            2 Vet. App. 492, 494 
(1992). The Board's review of the competent and probative 
evidence does not show that this criterion is met. Rather, 
the medical history strongly implicates a psychiatric 
disorder that was first diagnosed and originated post-
service, without an evident causal connection to an incident 
of the Veteran's service. 

The review of service treatment history is absent indication 
of findings or complaints of a psychiatric disorder. The 
Veteran has alleged that on at least one occasion there was 
in-service mental health treatment which should have been 
noted in service records. A preliminary claims file review 
does not disclose such records, nor is there readily apparent 
missing documentation. The absence of documentation of 
service pathology is not determinative of a claim if there 
are competent allegations of in-service injury or 
precipitating events amenable to lay observation, however 
there are no such contentions in this case. See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In addition, there is no evidence of a psychiatric disorder 
involving a psychosis having manifested to compensable degree 
within one-year of service, based on which a chronic disorder 
may be presumed service-connected. See 38 C.F.R. §§ 3.307, 
3.309. 

The initial indication of relevant treatment is in late-2003 
at a VA medical facility. There is no statement from the 
medical history the Veteran reported then or during a period 
of hospitalization in February 2004 that he had earlier 
mental health hospitalizations or periods of individual or 
group counseling. The SSA has found the Veteran disabled due 
to a mental disorder, as of March 2004. The Veteran has also 
not identified any earlier relevant private medical 
treatment. The clear indication from the above is that there 
is no apparent record of onset of psychiatric symptomatology 
before 2003, which itself is dated more than 15 years after 
separation from service. There is essentially no continuity 
of symptomatology from separation up until the preliminary 
record of a psychiatric diagnosis. See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (a lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim). There also is not on file the medical opinion of any 
treatment professional which opines that a current 
psychiatric disability, in part or in whole, had its origin 
due to the Veteran's service. 

Accordingly, the competent evidence weighs against the claim 
for service connection for a psychiatric disorder on the 
subject of a claimed causal nexus to service. The Board is 
therefore denying the claim. Since the preponderance of the 
evidence is unfavorable on this claim, the benefit-of-the-
doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. See also Gilbert v. Derwinski,        1 Vet. 
App. 49, 55 (1990).

Low Back Disorder

The competent and probative evidence is absent a current 
diagnosis of a claimed low back disorder. The claim 
pertaining to this disability is therefore being denied.

Service treatment history shows a June 1985 record that 
refers to the Veteran's complaint of lower back pain over two 
weeks. He then reported that prior to military service he had 
injured his back while golfing. The assessment was 
intermittent mechanical lower back pain. In August 1985, the 
Veteran sought treatment for mid-back pain dating back 
several months. The assessment was mechanical lower back 
pain.


The Veteran in correspondence has described lower back pain 
which had steadily worsened over the past several years, 
which prevented him from being able to use a computer for 
more than three hours at a time from a seated position. He 
alleges that he sustained a back injury during service when 
attempting to pull himself up from under the boom of 
machinery used for towing a tank, where he had been helping 
guide the towing equipment into place. He has described 
another back injury when a palette of batteries accidentally 
fell over and landed upon him. 

Records of VA outpatient treatment show that in March 2005 
the Veteran presented with a cough, low grade fever, and 
myalgias including back pain, and sinus congestion. He 
reported that he had coughed so hard that he had thrown his 
back out, and described lower back pain with movement. The 
impression was an upper respiratory infection with 
bronchospasm. 

The foregoing VA medical records and remaining evidence of 
record are notably absent for a current diagnosis of a low 
back disability. Apart from an instance of reported back 
lower pain in March 2005 which was associated entirely with 
an upper respiratory infection, and did not constitute a 
distinct back condition with any permanence, there is no 
indication that the Veteran has sought or obtained post-
service treatment for the disability claimed. VA outpatient 
and hospitalization records, and additional records 
pertaining to SSA disability benefits do not provide further 
mention of a back disorder. 

The fact that the Veteran had relevant treatment in service 
does not confirm or help substantiate that he has any form of 
current back disability several years later, particularly as 
by all indication from STRs his back pain therein was an 
acute and transitory condition that soon resolved. The 
Veteran through his June 2007 Travel Board hearing testimony 
has identified that approximately six years ago, a treating 
physician informed him that he had compression of the lumbar 
vertebrae after an MRI study. Actual records from this 
physician have not been obtained absent supporting 
information as to the name of this treatment provider. In 
certain circumstances the claimant's lay statement will 
suffice as competent evidence of a current diagnosis. See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional). That is not the case 
here however, as compression of the vertebrae    is not a 
matter that may be readily diagnosed without specific medical 
inquiry.      To the extent the Veteran has reiterated an 
apparent medical diagnosis, this is not a contemporaneous 
diagnosis since it preceded filing of the claim by several 
years, nor is there a certainty as to the precise diagnosis 
beyond the fact that it involved the vertebral discs. As a 
result, there is not a basis to find upon lay testimony alone 
that the Veteran has a diagnosable disability of the lower 
back.  

The initial criterion to establish service connection is 
competent evidence of the disability claimed. See Moore v. 
Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-
connected injury is limited to those claims which show a 
present disability."). See also Hicks v. West, 12 Vet. App. 
86, 89 (1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 
Since in this case competent evidence to this effect is not 
of record, the claim for service connection cannot be 
substantiated. Insofar as the Veteran has reported on one or 
more recent occasions having had back pain and discomfort, 
that information alone cannot provide competent and probative 
evidence of a disability. See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)        (the manifestation of pain or 
discomfort alone, without an underlying diagnosed malady or 
condition, cannot constitute a specific disability for which 
service connection may be granted). 

For these reasons, the claim for service connection for a low 
back disorder is being denied. The preponderance of the 
evidence is unfavorable on this claim, and hence the benefit-
of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 



Bilateral Eye Disorder

Since the preponderance of the medical evidence provides as 
the etiology of a claimed left eye disability events other 
than service, this component of the Veteran's claim is being 
denied. The Board further points out that the Veteran     has 
not actively sought service connection for a right eye 
disability. Consequently, this additional component of a 
"bilateral eye disability" as the issue is characterized 
also does not present a basis for recovery in this case.

A December 1985 in-service record of acute medical care 
indicates that the Veteran reported with a complaint of eye 
difficulties, and stated that he accidentally got cleaning 
fluid in his right eye. The incident was described as 
involving solvent splashed in the right eye. The Veteran did 
not initially flush the eye with water or seek treatment. He 
reported having burning in the eye. Objectively, vision in 
the right eye was 20/20. There were no lesions noted. There 
was mild conjunctivitis, otherwise the eye was within normal 
limits. The assessment was chemical conjunctivitis. The eye 
was irrigated, and a patch placed over it temporarily.

In his November 2004 Notice of Disagreement (NOD) with the RO 
rating decision denying service connection for this claim, 
the Veteran maintained that he injured his left eye in 
service when it was splashed with metal cleaning solvent, and 
that his service records incorrectly listed the injured eye 
as being the right eye, when in fact he had no injury or 
symptomatology on the right side. 

The Veteran underwent a VA eye examination in September 2004. 
He then stated that in 1985 there was an incident in which 
cleaning fluid splashed into the left eye. The Veteran 
indicated that he was sent to a military clinic where the eye 
was irrigated, and the affected eye was swollen shut for 
several days. He stated he             did not follow up at 
the clinic and was unsure if it affected his vision. He 
indicated that the eye had fluctuating vision, although he 
wore reading glasses only. He denied diplopia or visual field 
defect. Visual acuity unaided was 20/20-1 in each eye, and 
with use of reading glasses was 20/20. The pupil in the right 
eye was reactive directly to light and accommodation. The 
left eye was sluggishly reactive with slit lamp testing. Slip 
lamp exam also revealed normal lids, lashes, conjunctiva, 
cornea, anterior chamber, lens and vitreous. The examiner was 
unable to perform tonometry or use a goniometer as the 
Veteran flinched and squeezed his eyes shut, backing away 
from the slit lamp. His pupils did not dilate for this 
reason.

In stating his impression, the VA examiner observed that the 
claims file indicated a solvent injury to the right eye, not 
the left eye as reported. In any event, the left eye pupil 
abnormality was more consistent with blunt trauma than a 
fluid in the eye and subsequent conjunctivitis. The examiner 
stated the opinion that it was doubtful that a pupil 
abnormality was related to a solvent accident.

These findings establish that the claimed disability of the 
left eye in all likelihood  is not of service origin, given 
the lack of a basis to causally link such a disorder to the 
incident of chemical exposure and conjunctivitis during 
service. Assuming arguendo the statement of the Veteran that 
he injured his left eye during service, and his service 
records incorrectly denoted the right eye, the September 2004 
VA examiner has found that the present left pupil abnormality 
is inconsistent with chemical exposure but rather had its 
origin in other nonservice-related causes. This opinion 
followed a claims file review, and opportunity to examine the 
Veteran which determined that the pupil abnormality was the 
only left eye dysfunction apparent. The Board is inclined to 
assign probative weight to the examination given its 
comprehensive scope. See Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (the Board may consider and evaluate the 
underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances). There is no other such medical opinion on 
file, and again the September 2004 VA opinion rules out a 
likely relationship to service, even if it is presumed that 
the affected eye was the left eye contrary to what service 
records expressly denote. 

The preponderance of the evidence is therefore unfavorable on 
this claim, and under these circumstances the benefit-of-the-
doubt doctrine does not apply and the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



TMJ Disorder

There is no competent evidence of current TMJ syndrome, or a 
similar disorder.     It follows that even were the Veteran's 
pre-existing mandibular disorder to have undergone any in-
service worsening, a valid claim for service connection 
cannot be substantiated.

As mentioned, service connection is available for a current 
disability that is the result of a disease contracted or an 
injury sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection is available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
that the increase in severity was due to the natural progress 
of the disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 
VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  

Service treatment records reflect that the Veteran's August 
1983 service entrance examination indicated a history of 
mandible surgery prior to service, in June 1983.
The procedure was described as oral surgery to fix an 
overbite. 
Thereafter, in January 1985 the Veteran was admitted to the 
oral maxillofacial surgery service for elective orthognathic 
chin surgery. The operative report noted that the Veteran had 
previous maxillary jaw surgery by a civilian oral surgeon in 
July 1983. He presented to the military clinic for evaluation 
about possible aesthetic corrections of his lower lip, and 
complained of lip incompetence. Examination revealed an 
incomplete vertical impaction of the maxilla with long-face 
syndrome and also a hypertrophic scar of a previous 
genioplasty, both procedures requiring revision. The Veteran 
was admitted for and underwent elective LeForte I osteotomy 
and lower lip vestibular revision. According to the operative 
report, following an uneventful postoperative course,  the 
Veteran was placed on convalescent leave after the first 
hospital week and remained so for three weeks, returned in 
good condition, and was discharged. The occlusion was stable 
after the removal of the intermaxillary fixation at that 
time.

The Veteran was readmitted to the oral maxillofacial surgery 
service in October 1985, for a follow-up advancement 
genioplasty to complete his orthognathic surgical treatment. 
The operative report states that the Veteran was admitted in 
good condition, and underwent mandibular advancement 
genioplasty intraorally with wire fixation of the fragment. 
This was followed by an uneventful course on the ward, and by 
the second post-operative day he was ambulatory. He was 
placed on convalescent leave on the third day, and returned 
in two and a half weeks in good condition, with his incision 
healing well, and a stable chin fragment and decreasing 
edema, showing improved profile and lip competency. The 
Veteran was discharged at that time. The report of the 
Veteran's June 1986 separation examination indicates that he 
twice had intraoral advancement genioplasty in January and 
October 1985 without sequelae. 

In correspondence in support of his claim, the Veteran 
indicates he had a jaw surgery in 1983 prior to service with 
no problem either during or following this.   He explains 
that while in basic training he had torn away tissue that 
held his lower lip to the gum where the post-surgical scar 
was in his mouth. He thereafter had two elective surgeries 
during service, and it was after these events that his facial 
pain first manifested. The Veteran states the belief that the 
second surgery during service was needed to correct mistakes 
from the first. The Veteran further describes pain and 
difficulty with swallowing due to his surgeries, and that 
fact that according to him an operating physician used an 
excessive amount of anesthetic spray along his throat prior 
to the second scheduled procedure during service. 

The Veteran underwent a VA neurological examination in 
September 2004. He then descried a history of headaches for 
the past 15 years which consisted of pain on the left side of 
his face around the temporomandibular joint area, which 
radiated to the top of his head and bilateral parietal areas. 
This occurred once or twice per week and lasted several 
hours. A physical examination revealed that the Veteran 
looked downward, and had difficulty opening his left eye and 
twitching in his left eyelid area. Neurologic and motor 
examinations were generally normal. There was some tenderness 
to soft palpative type percussion over the left jaw 
temporomandibular joint place, and left lateral orbital area. 
The left pupil was slightly smaller than the right. The 
diagnostic impression was chronic pain, left side of face, 
forehead and scalp. The examiner stated that in his opinion 
the Veteran's jaw and face pain was more likely than not 
related to his previous TMJ surgery and chemical 
conjunctivitis.

On a VA dental and oral examination that month, the examiner 
indicated review of the claims file, including operation 
reports by an oral surgeon from Fort Carson in the mid-1980s. 
The medical history included the two elective surgeries 
during service, and orthodontic bands prior to entry into 
service for a developmental problem. The Veteran did not 
describe TMJ problems, but did state he had headaches and 
swallowing problems. A physical examination did not reveal 
any loss of function or loss of range of motion of the jaw. 
The Veteran was able to open his mouth to 37-mm 
interincisally, with right and left lateral excursions at or 
about 10-mm. There were some missing teeth that were 
unrelated to the evaluation, and the Veteran was having 
crowns placed on other teeth by a private dentist. There  was 
no limitation on interincisal range of motion, or signs or 
symptoms of TMJ pain on opening. There was a normal 
protrusive opening. The Veteran did not have bone loss as a 
result of surgical procedures performed during service. 


The diagnosis was several defective restorations; and well-
healed surgical procedures with no functional loss, secondary 
to correction for developmental defect not injury. The VA 
examiner further indicated that the Veteran exhibited well-
healed maxillae and mandible following elective intervention 
by an oral surgeon during service. The examiner stated that 
he did not know the condition prior to the surgery, but the 
final result was very acceptable clinically. According to the 
examiner, he could not relate the migraine headaches to the 
oral surgery, nor  did he observe TMJ malformity or disease 
which might be attributable for the headaches. He could only 
assume that the etiology of a dental condition itself was 
developmental in nature, before the Veteran underwent in-
service surgeries. The VA examiner could not find any 
complicating conditions that were due to the care received 
while in military service other than a most acceptable 
clinical result. 

Based on review of service medical background, the Veteran 
had a history of a surgical procedure on the mandible which 
demonstrates a pre-existing condition, and therefore the 
presumption of soundness at service entrance does not apply. 
38 U.S.C.A. § 1111. Service connection is still potentially 
available provided there was in-service aggravation, 
resulting in permanent residual disability. This avenue to 
establish service connection does not eliminate the 
preliminary criterion of a current disability, which is a 
necessary element of every valid claim for service 
connection. Hickson, supra. See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The record is absent finding of any current diagnosis of TMJ 
syndrome. The September 2004 VA dental and oral examination 
has ruled out the presence of TMJ, finding that the clinical 
results of the surgeries completed in service were clinically 
acceptable with no ongoing residuals. This examiner's 
conclusion moreover was that there was in effect no 
disability attributable whatsoever to either elective 
maxillofacial surgery during service, and that both were 
completely successful procedures. The Board finds such an 
opinion probative given that it is entirely consistent with 
what the actual operative reports show, that the Veteran's 
condition was fully improved post-surgery. The September 2004 
dental examination simply confirms that this state of health 
has likely persisted to the present, with no overt signs of 
TMJ syndrome or similar claimed disability. Hence, this 
competent and persuasive evidence weighs heavily against the 
existence of a present claimed disability. Incidentally, were 
there actually a conclusive sign of current disability, the 
evidence strongly suggests that the Veteran's two elective 
surgeries during service markedly improved his mandibular 
disorder, not worsened it, and thus        does not indicate 
likely in-service aggravation as the basis for any causal 
linkage between any current disorder and service.

The Board has further considered the September 2004 VA 
neurological examiner's opinion that the Veteran's jaw and 
face pain were due to factors ostensibly related to service. 
Inasmuch as jaw pain is identified, that alone does not 
constitute TMJ or similar mandibular disorder. Sanchez-
Benitez, supra. Provided there were diagnosed a more 
objectively identifiable disorder, the opinion as it pertains 
to etiology ultimately is not persuasive. As a general 
matter, a medical opinion            does not carry probative 
weight if based upon an inaccurate factual premise. See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993). The VA 
neurological examiner related the Veteran's jaw pain to his 
previous TMJ surgery, and chemical conjunctivitis. However, 
this examiner failed to identify any deficiency in the 
surgeries during service, or common residual or side effects 
that would likely persist and cause jaw pain some 15 years 
later. The examiner's opinion likewise points out chemical 
conjunctivitis as a cause of left facial pain, when in fact 
service records clearly denote that the right eye was 
affected; assuming any mistake in the service records here, 
for reasons previously mentioned, there still are no current 
identifiable residuals of chemical conjunctivitis even if it 
occurred on the left side. Hence, this additional opinion 
does not provide a foundation to relate any current pathology 
of the jaw and mandibular region to an incident of service, 
including based on original incurrence, or aggravation of a 
pre-existing disability.

The Board has considered the Veteran's assertions, including 
that the maxillofacial surgeries in question were not 
successful and caused later mandibular joint dysfunction. 
However, as a layperson without the requisite background and 
training his statements on a medical matter to consist of the 
etiology of a current claimed disability, are not 
dispositive, and require consistent medical evidence. See 
Grottveit v. Brown, supra. 

For these reasons, the claim for service connection for a TMJ 
disorder is being denied. Since the preponderance of the 
evidence is unfavorable on this claim, the benefit-of-the-
doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. 

Migraine Headaches

The Veteran contends that he has chronic migraine headaches 
which originated from a disability of the left eye, and 
continuous jaw pain, both of which are underlying conditions 
he has claimed service connection for on a direct basis.

During a February 2004 VA hospital admission, the Veteran 
reported that since a left eye injury and jaw surgeries he 
had chronic left facial pain which was becoming progressively 
worse. A jaw x-ray and dental consult were recommended, but 
the Veteran was discharged prior to when this could be 
completed.

A June 2004 VA outpatient record indicates that the Veteran 
continued to have chronic migraines which he stated for years 
had not changed, and which he had attempted to control 
through over-the-counter pain medication. The Veteran 
received prescription pain medications. A March 2005 
neurological consultation indicates an impression of chronic 
headaches with unilateral onset, no aura, no associated 
symptoms other than occasional nausea. The neurologist 
indicated that a vascular component was possible, but tension 
and anxiety were likely to be significant factors. 

The Veteran has advanced the claim for service connection for 
migraine headaches on a theory of secondary service 
connection, based on an etiological relationship to other 
claimed disabilities of a bilateral eye disorder and TMJ 
disorder. However, as set forth above, the Board has denied 
service connection for both of these underlying disabilities. 
Consequently, the Veteran cannot possibly establish service 
connection as secondary to these specific disorders. Rather, 
his attempt to do so under a theory of secondary service 
connection has been rendered moot, and cannot provide a basis 
for recovery. It follows that the claim for service 
connection for migraine headaches on the basis of secondary 
service connection must be denied. 
ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral eye disorder is denied.

Service connection for a TMJ disorder is denied.

Service connection for migraine headaches, as secondary to a 
bilateral eye disorder and TMJ disorder, is denied.




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


